Citation Nr: 1120589	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  10-06 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly pension to include based on the need of aid and attendance or for housebound benefits.  


(The issue of entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $4,859.00 (US dollars) is addressed in a separate action by the Board.)

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active military service from January 1969 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 decision by the Department of Veterans Affairs (VA), Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania.  The Board would note that the appellant lives in the geographical area that is serviced by the St. Petersburg, Florida, Regional Office.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant has come before the VA asking that he be assigned a special monthly pension.  A review of the claims folder reveals that the appellant has not been found to have any disabilities, disorders, conditions, or diseases that are service-connected/related.  The RO has determined that he has the following disabilities for pension purposes:  residuals of a rotator cuff tear of the left shoulder - 20 percent disabling; degenerative joint disease - 10 percent disabling; degenerative disc disease of the lumbar segment of the spine - 10 percent disabling; and, hypertension - 10 percent disabling.  The combined rating for the nonservice-connected disabilities is 40 percent.  

The appellant underwent a VA Aid and Attendance Examination in July 2009.  Per the medical examination report, the examiner did not review the appellant's claims folder prior to or during the examination process.  It is noted that the examiner provided information concerning the residuals of the rotator cuff tear of the left shoulder, degenerative arthritis of multiple joints, hypertension, chronic low back pain, and lumbar disc disease, the examiner did not provided comments with respect to other disorders that were previously diagnosed, including a psychiatric disorder, carpal tunnel syndrome, and hallux valgus.  Moreover, the examiner indicated that the appellant was suffering from cataracts and possibly glaucoma.  The record does not show that another examination has been accomplished that would take into account all of the appellant's claims folder information or that has provided findings with respect to all of the appellant's nonservice-connected disabilities, disorder, and conditions.  

Under the pertinent criteria, special monthly pension is payable if the veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or is a patient in a nursing home because of mental or physical incapacity or establishes a factual need for regular aid and attendance.  See 38 C.F.R. § 3.351(c) (2010).  The criteria for determining that a veteran is so helpless as to be in need of regular aid and attendance are contained in 38 C.F.R. § 3.352(a) (2010).

Determinations as to the need for aid and attendance are factual in nature and must be based upon the actual requirements for personal assistance from others.  In making such determinations, consideration is given to such conditions as the:

(1) Inability of the claimant to dress or undress him or herself or to keep him or herself ordinarily clean and presentable;

(2) Frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without assistance;

(3) Inability of the claimant to feed him or herself through loss of coordination of upper extremities or through extreme weakness;

(4) Inability to attend to the wants of nature; or

(5) Incapacity, either physical or mental, that requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his or her daily environment.

It is not required however that all of the disabling conditions enumerated be present before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his or her condition as a whole, and the need for aid and attendance must be regular, not that there be a constant need.  38 C.F.R. § 3.352(a) (2010).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed bedrest for a lesser or greater portion of the day to promote convalescence or cure will not suffice.  Id.

The rate of pension payable to a Veteran who is not in need of regular aid and attendance shall be as described in 38 U.S.C.A. § 1521(e), if, in addition to having a single permanent disability rated 100 percent disabling, the Veteran has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or is "permanently housebound" by reason of disability.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d) (2010).  

In this instance, because the record is unclear as to what disabilities the appellant now suffers therefrom and the severity of those disabilities, it is the determination of the Board that the claim should be returned to the AMC/RO so that a complete and exhaustive Aid and Attendance Examination may be accomplished.  38 C.F.R. § 4.2 (2010) (". . . if the [examination] report does not contain sufficient detail, it is incumbent on the rating board to return the report as inadequate for rating purposes"); Schafrath v. Derwinski, 1 Vet. App. 589, 594.

In addition, it is unclear whether the appellant now receives medical care through private medical care providers.  VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims, hereinafter the Court, held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO/AMC should request VA medical records pertaining to the appellant that are dated from January 2011 to the present.

In addition, the records contained in the claims folder suggest that the appellant is in receipt of some type of Social Security disability benefits.  Unfortunately, those records have not been obtained and included in the claims folder for review.  The Court has held that VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2010); Diorio v. Nicholson, 20 Vet. App. 193, 199- 200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Those records should be requested, and associated with the claims file.

Therefore, to ensure that VA has met its duty to assist the claimant in developing the facts pertinent to the claims and to ensure full compliance with due process requirements, the case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should request, directly from the Social Security Administration (SSA), complete copies of any determination on a claim for disability benefits from that agency as well as the underlying medical records.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the appellant must be informed in writing.

2.  The AMC/RO should contact the appellant and ask that he identify all sources of medical treatment received since 2008 for his nonservice-connected disabilities, and to furnish signed authorizations for release to the VA of private medical records in connection with each non-VA source identified.  Copies of the medical records from all sources (not already in the claims folder) should then be requested.  All records obtained should be added to the claims folder.  If requests for any treatment records are not successful, the AMC/RO should inform the appellant of the nonresponse so that he will have an opportunity to obtain and submit the records himself, in keeping with his responsibility to submit evidence in support of his claim.  38 C.F.R. § 3.159 (2010).

3.  Associate with the claims folder VA medical records dating from January 2011.  If there are no additional records, this should be documented in the claims folder.  

4.  The RO/AMC should schedule the appellant for an appropriate VA examination to determine his need for special monthly pension based on the need for regular aid and attendance or as a result of being housebound.  The examiner should be given a copy of this remand and the appellant's entire claims folder and it should be indicated in the report that the claims folder was reviewed.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.

The purpose of the examination is to determine whether the appellant is in need of regular aid and attendance or housebound benefits due to his nonservice-connected disabilities.  The examiner should fully describe the severity of the symptoms and manifestations of all disabilities, including but not limited to: hypertension, lumbar spine disc disease, degenerative arthritis of the joints, residuals of a rotator cuff tear of the left shoulder, a psychiatric disorder, carpal tunnel syndrome and hallux valgus.  The examiner should then opine as to the effect of the nonservice-connected disabilities on his ability to perform activities of daily living.  Specifically, is the appellant unable to dress or undress himself and keep himself ordinarily clean and presentable?  Does he require frequent adjustment of any special prosthetic or orthopedic appliances that cannot be done without aid?  Is he unable to feed himself through loss of coordination of upper extremities or through extreme weakness, or unable to attend to the wants of nature?  Does he have incapacity, physical or mental, that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment?  Does he have any disability that requires that he remain in bed?  If the examiner responds in the affirmative to any of the above questions, the examiner should specify whether the nonservice-connected disability(ies) solely resulted in the affirmative response.

The examiner should also opine as to whether a nonservice-connected disability(ies) or a combination thereof cause the appellant to be housebound or to regularly depend on another for aid and attendance.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the examiner's conclusions.  If further testing or examination by other specialists is determined to be warranted in order to evaluate the condition(s) at issue, such testing or examination is to be accomplished prior to completion of the examination report.

5.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the report of examination.  If the requested report does not include fully detailed descriptions of pathology and all test reports, special studies or adequate responses to the specific opinions requested, the requisite report must be returned for corrective action.  38 C.F.R. § 4.2 (2010); see also Stegall v. West, 11 Vet. App. 268 (1998).

6.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the appellant is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


